USCA4 Appeal: 22-1929      Doc: 7         Filed: 11/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1929


        In re: ANTHONY GENE TRAPPIER,

                            Petitioner.



                      On Petition for Writ of Mandamus. (4:09-cr-00340-TLW-1)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        Anthony Gene Trappier, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1929       Doc: 7         Filed: 11/22/2022         Pg: 2 of 3




        PER CURIAM:

               Anthony Gene Trappier petitions for a writ of mandamus alleging that the district

        court has unduly delayed in ruling on his motion for compassionate release. He seeks an

        order from this court directing the district court to act.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when there are

        no other means by which the relief sought could be granted and when the petitioner

        “show[s] that his right to issuance of the writ is clear and indisputable.” United States v.

        Moussaoui, 333 F.3d 509, 517 (4th Cir. 2003) (cleaned up); see Cheney, 542 U.S. at 380-

        81. Unreasonable delay in the district court may be cause for mandamus relief. In re

        United States ex rel. Drummond, 886 F.3d 448, 450 (5th Cir. 2018) (collecting cases); cf.

        Will v. Calvert Fire Ins. Co., 437 U.S. 655, 661-62 (1978) (“There can be no doubt that,

        where a district court persistently and without reason refuses to adjudicate a case properly

        before it, the court of appeals may issue the writ.”).

               We conclude that the present record does not reveal undue delay by the district court

        so as to render any delay unreasonable. Accordingly, we deny the mandamus petition. *

        We dispense with oral argument because the facts and legal contentions are adequately




               *
                 While we deny mandamus relief, we encourage the district court to act as
        expeditiously as possible in this matter.

                                                       2
USCA4 Appeal: 22-1929     Doc: 7       Filed: 11/22/2022    Pg: 3 of 3




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                          PETITION DENIED




                                                  3